EXHIBIT 10.1

 

MIX 1 Life, Inc.

C/O Zouvas Law Group, P.C. – 3990 Old Town Avenue, Suite C102 - San Diego, CA
92110

Phone (619) 688-1715 - Fax (619) 688-1716

 

February 26, 2015

 

Shadow Beverage and Snack, LLC

4650 East Cotton Center Blvd., ARE 240

Phoenix, AZ 85040 - United States

 

Re: Letter of Intent to Acquire the “No Fear” Brand Asset

 

This binding letter confirms our mutual intention to enter into a business
transaction (the "Transaction") on the terms set forth below. This letter is
intended to create legally binding obligations, including paragraphs 4, 6 and 7
which are separately enforceable and will serve as the basis for negotiating a
more formal agreement leading to the completion of the Transaction.

 

1. The Transaction

 

 

1.1

Structure: This Transaction is contemplated an asset acquisition, whereby Mix 1
Life, Inc. (hereinafter “Mix 1”) purchases the “No Fear” brand asset (“No Fear”)
from Shadow Beverage and Snack, LLC (hereinafter “Shadow”) in exchange for
shares of Mix 1. The parties will jointly determine the optimum closing
structure for the Transaction in order to best satisfy regulatory and other
considerations.

 

 

   

1.2

Purchase: The purchase price (hereinafter (“Purchase Price”) will be
$12,000,000.00 USD.

 

 

   

1.3

Terms and conditions: The definitive agreement under which the parties will
agree to carry out the Transaction (the "Transaction Agreement") will contain
provisions that are customary for a transaction of this nature, and will include
(but not be limited to) representations and of both Shadow and Mix 1 (and the
Shadow principal shareholders), including Mix 1's status as a reporting issuer
with the U.S. Securities and Exchange Commission Exchange (the "SEC"). The
Closing conditions in favor of both Mix 1 and Shadow will include the following:

 

   

(a)

Execution of all required regulatory approvals execution of the Acquisition; and

   

 

     

(b)

Approvals of the boards of directors of Shadow and Mix 1 and shareholders of
Shadow as required; and

   

 

     

(c)

Obtaining all required consents of third parties; and

   

 

     

(d)

All representations in the Acquisition Agreement being accurate as of the
Closing of the Acquisition; and

   

 

     

(e)

Notice of completion of substantial due diligence and board approval by both
parties by March 15, 2015; and

   

 

     

(f)

Closing of Acquisition by March 31, 2015.

 

2. Due Diligence

 

Once all parties have signed this letter, the due diligence teams of Shadow and
Mix 1 will commence due diligence investigations on the other entity. Shadow and
Mix 1 will give the other full access to all of its (i) books, records, business
plans, financial and operating data and all other information; (ii) assets and
operations; including but not limited to all intellectual property assets, both
current and pending, in regards to patents, trademarks, and licenses.

 

3. Definite Agreement

 

Upon the satisfactory completion of diligence by Shadow and Mix 1, the parties
shall negotiate the terms of the written Acquisition Agreement, acting
reasonably and in good faith, with a view to executing the agreement on or
before March 31, 2015. No oral agreements shall be enforceable under this
agreement.

 

4. Standstill

 

During the period from the satisfactory completion of diligence until this term
sheet is either superseded by the Acquisition Agreement or terminated, Shadow
agrees that it will not solicit offers or have discussion with any third parties
regarding its sale of its “No Fear” asset.

 

 
1


--------------------------------------------------------------------------------




 

5. Acquisition Costs

 

Each of the parties will be responsible for their own costs (including, but not
limited to, accounting, legal and other professional or consulting fees and
expenses) incurred by it in connection with the Acquisition contemplated.

 

6. Publicity

 

Neither party will make any announcement, issue any press release or otherwise
disclose the existence of this term sheet, without the prior written consent of
the other party. Shadow acknowledges that, as a reporting issuer, Mix 1 will be
required to give public disclosure about the Acquisition and as such provides
its consent for any required disclosure.

 

7. Confidentiality Agreement

 

Each party agrees that any information provided to the other in connection with
the negotiation and entering into of the agreements for the Acquisition will be
maintained in confidence, will not be disclosed to any other party, other than
each party's respective professional advisors, except where disclosure is
compelled by applicable law and will not be used by the party for any purpose
other than the evaluation and completion of the Acquisition.

 

8. General

 

This letter will be governed by and construed in accordance with the laws of
Nevada. Mix 1 and Shadow submit to the jurisdiction of the courts of Nevada with
respect to any matters arising out of this letter. This letter will not
constitute an offer capable of acceptance. Upon the written confirmation of the
general terms and conditions set out in this letter by the parties to whom it is
addressed, it will constitute a legally binding memorandum of understanding
between the Parties with respect to the principal terms and conditions to be
included in a more formal agreement.

 

This letter may be executed in any number of counterparts, each of when executed
and delivered (including by way of facsimile) is an original but all of which
taken together shall constitute one and the same instrument.

 

THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK

 

 
2


--------------------------------------------------------------------------------




 

 

Agreed and confirmed this 26th day of February, 2015.

 

Shadow Beverage and Snack, LLC.         By: /s/ George Martinez  Date: 2/26/15  
George Martinez     President  

  

Agreed and confirmed this 26th day of February, 2015.

 

Mix 1 Life, Inc.             By: /s/ Cameron Robb  Date: 2/26/15     Cameron
Robb       CEO    

 

 

3

--------------------------------------------------------------------------------